Citation Nr: 1142638	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  07-34 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right knee before December 1, 2005, and an initial rating higher than 20 percent from December 1, 2005. 



REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to May 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file. 

The RO has construed the current claim for increase as a new claim filed in December 2005.  The records shows that the RO denied the claim of service connection in March 2004 and the Veteran filed a notice of disagreement in February 2005.  After consideration of additional evidence, in a rating decision in November 2005, the RO granted service connection and assigned an initial rating of 10 percent.  In the rating decision, the RO notified the Veteran that the grant of service connection satisfied the benefit sought on the appeal and considered the appeal closed. 

In December 2005, the Veteran stated that his disability was worse, which the RO developed as the current claim.  As the Veteran had a right to appeal the initial rating of 10 percent and as the notice in rating decision in November 2005, stating that the appeal was closed, may have inadvertently been misleading, the Board has recharacterized the claim as an initial rating claim as stated on the first page of this decision. 

In August 2009, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Since the Veteran was last examined by VA in December 2009, in a statement in June 2011, the Veteran stated that one reason for terminating his job, which required that he climb stairs daily, was right knee pain, limited range of motion, and instability.  As the Veteran's statement suggests an increase in disability, reexamination is warranted under 38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by another examiner, who has not previously examined the Veteran, to determine the current level of right knee impairment.  

The VA examiner is asked to describe: 

a. Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 

b. Any ligament instability; 

c. The effects of the disability has the Veteran's employment; and, 






d. The clinical significance of the findings of the MRI in April 2007, demonstrating a tear of the anterior cruciate ligament and of the posterior horn of the medial meniscus, on the functional impairment. 

The Veteran's claims file should be made available to the examiner for review. 

2. After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


